Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 1 of 6
Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 2 of 6
Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 3 of 6
Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 4 of 6
Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 5 of 6
Case 19-31339-RG   Doc 36-1 Filed 03/06/20 Entered 03/06/20 15:41:23   Desc
                         Certification Page 6 of 6




                                         /s/ Julie A. Cascino, Esq.
